Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )              Case No. 00-CR-10-TCK-1
                                                )
 NATHANIEL HELM,                                )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

        Before the Court is the Defendant Nathaniel Helm’s (“Helm”) Motion for Reduction of

 Sentence filed pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 101). On September 21, 2020, the

 Government filed its Response in Opposition (Doc. 103). Helm filed a Reply on September 28,

 2020 (Doc. 104).

        Helm seeks a reduction in sentence based on “extraordinary and compelling

 circumstances” in light of the significant sentencing disparity created by the First Step Act of 2018,

 and a combination of factors which warrant relief. The Government urges the Court to deny

 Helm’s § 3582(c)(1)(A) motion based on the contention that Helm is not eligible for

 compassionate release. Id. Specifically, the Government argues that the First Step Act did not

 change the requirements for granting compassionate release, Helm’s claims do not constitute

 “extraordinary and compelling reasons” warranting relief, and that Helm still poses a danger to the

 safety of the community (Doc. 103).

        I. Background

        In 2000, Helm conspired with Thomas Weaver to commit a string of armed robberies

 throughout Tulsa. (PSR at ¶15). After an indictment charged him with multiple substantive

 robberies, § 924(c) violations arising from those robberies, and conspiracy to commit other
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 2 of 11




 robberies, Helm pleaded guilty to two of the § 924(c) violations, pursuant to a plea agreement

 under which the government agreed to dismiss the remaining counts, including another § 924(c)

 violation. (Doc. 26 at 14, 17). Applying the then-applicable statutory minimums, this Court

 sentenced Helm to 32 years of imprisonment, based on consecutive terms of 7 years for the first §

 924(c) conviction, and 25 years for the second. (Doc. 52). The Tenth Circuit affirmed Helm’s

 convictions. United States v. Helm, 232 F.3d 902 (Table) (10th Cir. 2000) (unpublished). In 2016,

 Helm filed a § 2255 motion based on Johnson v. United States, 576 U.S. 591 (2015); this Court

 dismissed it as waived under Helm’s plea agreement. (See Docs. 86, 95).

        While incarcerated, Helm has repeatedly committed serious infractions. Helm is currently

 serving his sentence at USP Tucson, a high-security federal prison for male inmates. His discipline

 record shows that he has been sanctioned for mutual combat, use and possession of drugs

 (Morphine, Suboxone), possession of weapons, fighting and destruction of property. See

 Government’s Response, Exhibit 1, Inmate Profile at 5-18. According to the BOP website, Helm

 is scheduled to be released March 8, 2029.

        The Bureau of Prisons deemed Helm ineligible for compassionate release. Helm requested

 compassionate release from the warden of his facility on March 31, 2020. Id. at 23. After

 considering Helm’s request, the warden at his facility declined to file a motion for compassionate

 release on his behalf, because he listed none of the recognized criteria for compassionate release.

        II. Applicable Law

        In December 2018, Congress enacted the First Step Act (“FSA”) which modified

 §3582(c)(1) of Title 18 of the United States Code to allow a defendant to bring a motion for

 modification of sentence where “extraordinary and compelling reasons warrant such a

 reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Section 3582(c) now reads:



                                                  2
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 3 of 11




        (c) Modification of an Imposed Term of Imprisonment. –The court may not modify a term
        of imprisonment once it has been imposed except that––
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
 defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
 receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce
 the term of imprisonment (and may impose a term of probation or supervised release with or
 without conditions that does not exceed the unserved portion of the original term of imprisonment),
 after considering the factors set forth in § 3553(a) to the extent that they are applicable, if it finds
 that––
        (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
 to a sentence imposed under section 3559(c) for the offense or offenses for which the defendant is
 currently imprisoned, and a determination has been made by the Director of the Bureau of Prisons
 that the defendant is not a danger to the safety of any other person or the community, as provided
 under § 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by the
 Sentencing Commission.
                                                  1
 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

        If the Court finds the exhaustion requirements are met and extraordinary and compelling

 circumstances are present, the Court may reduce a term of imprisonment “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

 Further, the statute requires the Court “to consider the factors set forth in [18 U.S.C. §] 3553(a) to

 the extent they are applicable.” Id.; See also, United States v. Maumau, No. 20-4056 at 7 (10th Cir.

 Apr. 1, 2021).




 1
  The U.S. Sentencing Commission published data on resentencings pursuant to Section 404 of the
 First Step Act of 2018. Under Section 404, defendants sentenced before the Fair Sentencing Act
 of 2010 are eligible for a retroactive sentence reduction. Through June 30, 2020, the Commission
 found that 3,363 offenders were granted a sentence reduction. Of the 3,363 offenders granted
 sentence reduction 65.6 % were assigned to the highest Criminal History Category (IV), 56.3 %
 were Career Offenders, and 44.5 % received a weapon-related sentencing enhancement. United
 States Sentencing Commission, October 19, 2020.
                                                      3
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 4 of 11




        A. Exhaustion Requirement

        Although there has been a significant split among district courts on whether the exhaustion

 requirement of § 3582(c)(1)(A) is jurisdictional and/or excusable, two Courts of Appeals have

 recently weighed in on the subject. In United States v. Raia, the Third Circuit concluded that failure

 to comply with the statute’s exhaustion requirement “presents a glaring roadblock foreclosing

 compassionate release[.]” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        More recently, the Sixth Circuit found that a prisoner’s failure to exhaust his administrative

 remedies did not deprive the court of subject matter jurisdiction; however, the court concluded that

 the exhaustion requirement “looks like a claim-processing rule, and in operation it acts like one.”

 United States v. Alam, __F.3d__, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020). In so holding,

 the court noted:

        Even though this exhaustion requirement does not implicate our subject-matter
        jurisdiction, it remains a mandatory condition. If the Director of the Bureau of Prisons does
        not move for compassionate release, a prisoner may take his claim to court only by moving
        for it on his own behalf. To do that, he must “fully exhaust [] all administrative rights to
        appeal” with the prison or wait 30 days after his first request to the prison.
 18 U.S.C. § 3582(c)(1)(A). Id.

        B. Extraordinary and Compelling Circumstances

        As many district courts have noted post-First Step Act, “Congress has not specified the

 circumstances that qualify as ‘extraordinary and compelling reasons’ except to state that a

 reduction pursuant to this provision must be ‘consistent with applicable policy statements issued

 by the Sentencing Commission.” United States v. Maumau, No. 20-4056 at 11 (10th Cir. Apr. 1,

 2021); United States v. Bucci, 2019 WL 5075964, at *1 (D. Mass. Sept. 16, 2019). The applicable

 policy statement of the Sentencing Commission can be found at U.S.S.G. § 1B1.13. The

 commentary to this section states:


                                                   4
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 5 of 11




         1. Extraordinary and Compelling Reasons. –Provided the defendant meets the requirements
 of subdivision (2) [not a danger to society], extraordinary and compelling reasons exist under any
 of the circumstances set forth below:
         (A) Medical Condition of the Defendant. –
        (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
 with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death
 within a specific time period) is not required. Examples include metastatic solid-tumor cancer,
 amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
         (ii) The defendant is––
                 (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the aging
 process, that substantially diminishes the ability of the defendant to provide self-care within the
 environment of a correctional facility and from which he or she is not expected to recover.
          (B) Age of the Defendant. –The defendant (i) is at least 65 years old; (ii) is experiencing
 serious deterioration in physical or mental health because of the aging process; and (iii) has served
 at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

         (C) Family Circumstances. –
        (i) The death or incapacitation of a caregiver of the defendant’s minor child or minor
 children.
        (ii) The incapacitation of the defendant’s spouse or registered partner when the defendant
 would be the only available caregiver for the spouse or registered partner.
         (D) Other Reasons. –As determined by the Director of the Bureau of Prisons, there exists
 in the defendant’s case an extraordinary and compelling reason other than, or in combination with,
 the reasons described in subdivisions (A) through (C).
 U.S.S.G. § 1B1.13.

         However, the Tenth Circuit has recently clarified this position and held that § 1B1.3 is not

 binding on district courts “when a defendant files a motion to reduce sentence under §

 3582(c)(1)(A) directly with the district court.” Id.

         C. Sentencing Commission Policy and 18 U.S.C. § 3553(a) Factors

         Section 3582(c)(1)(A) allows for a court to reduce a term of imprisonment “after

 considering the factors set forth in section 3553(a) to the extent that they are applicable, if it finds


                                                    5
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 6 of 11




 that– (i) extraordinary and compelling reasons warrant such a reduction; … and that such a

 reduction is consistent with applicable policy statements issued by the Sentencing Commission[.]”

        The § 3553(a) “factors include, among other things, ‘(1) the nature and circumstances of

 the offense and the history and characteristics of the defendant,’ as well as ‘(2) the need for the

 sentence imposed – (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.’” United States v.

 Rodriguez-Orejuela, 2020 WL 2050434, at *4 (S.D. Fla. Apr. 28, 2020) (quoting 18 U.S.C. §

 3553(a)).

        Under § 1B1.13 of the U.S. Sentencing Guidelines, the Court may reduce a term of

 imprisonment after consideration of the § 3553(a) factors, if the Court determines that:

        (1) (A) extraordinary and compelling reasons warrant the reduction;
        (2) the defendant is not a danger to the safety of any other person or to the community, as
 provided in 18 U.S.C. § 3142(g); and
        (3) the reduction is consistent with this policy statement.
 U.S.S.G. § 1B1.13(1)-(3).

        III. A Reduction in Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) is not Warranted

        A. Helm Has Met the Exhaustion Requirements of § 3582(c)(1)(A)

        As noted supra, on March 31, 2020, Helm submitted a written request to the warden

 requesting a compassionate release pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i). The warden

 declined to file a motion for compassionate release on Helm’s behalf. Therefore, Helm has fully

 exhausted his administrative appeals and has met the exhaustion requirements under 18 U.S.C. §

 3582(c)(1)(A).




                                                  6
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 7 of 11




        B. Extraordinary and Compelling Circumstances Justify a Reduction in Sentence

        In considering Helm’s motion, the Court has reviewed the three-part test adopted by the

 Tenth Circuit in United States v. Maumau, No. 20-4056 at 7 (10th Cir. Apr. 1, 2021) (citing United

 States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Step one requires the Court to determine at

 its discretion, whether “extraordinary and compelling reasons” exist to warrant a sentence

 reduction. Step two requires that the Court find whether such reduction is consistent with

 applicable policy statements issued by the United States Sentencing Commission. Step three

 requires the Court to consider any applicable 18 U.S.C. § 3553(a) factors and determine whether

 the reduction authorized by steps one and two is warranted under the particular circumstances of

 the case. However, because the policy statements of the Sentencing Commission have not been

 updated since enactment of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018),

 which amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to file motions for compassionate

 release directly with the Court, the existing policy statements are not applicable to motions filed

 directly by defendants. Id. at 12. Further, when any of the three prerequisite steps are lacking, the

 Court may deny a compassionate release motion and does not need to address the other steps. The

 Court must address all three steps when granting such motion. Id. at 13 n.4. (citing United States

 v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021)). See also United States v. McGee, No. 20-5047

 (10th Cir. Mar. 29, 2021).

        The extraordinary and compelling circumstances presented in the instant case relate in part

 to the significant sentencing disparity created by another provision of the First Step Act–the

 changes to the penalty provisions under 18 U.S.C. § 924(c)(1)(C). Section 403 of the First Step

 Act amended § 924(c)(1)(C) to now read:

         (C) In the case of a violation of this subsection that occurs after a prior conviction under
 this subsection has become final, the person shall–

                                                  7
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 8 of 11




        (i) be sentenced to a term of imprisonment of not less than 25 years.
 18 U.S.C. § 924(c)(1)(C).

        Prior to the enactment of the First Step Act, an enhanced, statutory minimum penalty was

 provided for any § 924(c) conviction after the first, regardless of whether the subsequent

 conviction was a part of the instant offense. Such is Helm’s case. Helm received a term of only 84

 months as to Count 4, but, because he was convicted of more than one violation under § 924(c),

 he received a mandatory, consecutive term of 300 months as to Count 6 as was considered lawful

 at the time. However, Helm was convicted of both charges at the same time. As such, the

 mandatory enhancement resulting in a 300-month sentence as to Count 6 would not have been

 applicable if Helm were sentenced today. Recognizing the disparity created by the First Step Act’s

 alterations to § 924(c), many district courts have granted reductions to defendants with “stacked”

 924(c) convictions.

        C. A Reduction in Sentence is not Warranted After Consideration of the 18 U.S.C.
        § 3553(a) Factors and Sentencing Guidelines Policy

        Having established that Helm has exhausted his administrative appeal, and that

 extraordinary and compelling circumstances exist, the Court must consider the factors under 18

 U.S.C. § 3553(a) and the Sentencing Guidelines policy to determine whether a reduction in

 sentence is warranted.

        Importantly, evidence of post-sentence rehabilitation is likely the most critical of core

 considerations for the Court in a § 3582(c) proceeding. In Pepper v. United States, 131 S.Ct. 1229,

 1241 (2011), the Court emphasized the important nature of post-sentence rehabilitation, stating

 that “there would seem to be no better evidence than a defendant’s post incarceration conduct.” Id.

 Indeed, the Court continued, “Post-sentencing rehabilitation may also critically inform a

 sentencing judge’s overarching duty under § 3553(a) to ‘impose a sentence sufficient, but not


                                                 8
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 9 of 11




 greater than necessary’ to comply with the sentencing purposes set forth in § 3553(a)(2).” Id. at

 1242. 2 See e.g. United States v. Millan, 91-CR-685 (LAP), 2020 WL 1674058, at *9 (S.D.N.Y.

 Apr. 6, 2020) (granting a sentence reduction under § 3582(c) to a defendant who ran a drug-

 trafficking organization, given that “[the defendant], in the face of a life sentence, assumed a

 positive outlook and attitude towards life, sought to improve himself to the utmost extent possible

 and was motivated to do so notwithstanding his circumstances”).

        Looking to the history and characteristics of the defendant pursuant to 18 U.S.C. §

 3553(a)(1), his conduct while incarcerated demonstrates the danger he continues to pose to the

 community, and warrants denial of his motion. Under the applicable policy statement, this Court

 must deny a sentence reduction unless it determines the defendant “is not a danger to the safety of

 any other person or to the community.” USSG § 1B1.13(2). Additionally, this Court must consider

 the § 3553(a) factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

 Maumau, No. 20-4056 at 7 (10th Cir. Apr. 1, 2021) (citing United States v. Jones, 980 F.3d 1098,

 1107 (6th Cir. 2020)). Those factors demonstrate that Helm remains a significant danger to the

 community.




 2
   “In addition, evidence of post sentencing rehabilitation may be highly relevant to several of the
 § 3553(a) factors that Congress has expressly instructed district courts to consider at sentencing.
 For example, evidence of post sentencing rehabilitation may plainly be relevant to ‘the history and
 characteristics of the defendant.’ § 3553(a)(1). Such evidence may also be pertinent to ‘the need
 for the sentence imposed’ to serve the general purposes of sentencing set forth in § 3553(a)(2) –
 in particular, to ‘afford adequate deterrence to criminal conduct,’ ‘protect the public from further
 crimes of the defendant,’ and ‘provide the defendant with needed educational or vocational
 training…or other correctional treatment in the most effective manner." §§3553(a)(2)(B)-(D); see
 McMannus, 496 F.3d, at 853 (Melloy, J., concurring) (“In assessing…deterrence, protection of the
 public, and rehabilitation, 18 U.S.C. § 3553(a)(2)(B)(C) & (D), there would seem to be no better
 evidence than a defendant’s post incarceration conduct”). Id.
                                                   9
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 10 of 11




          First, Helm’s offenses of conviction involved a series of armed robberies of escalating

  severity; at the time of his arrest, he and his co-defendant were planning to rob an armored car by

  shooting the guard in the leg. (PSR at ¶¶ 12-15).

          Next, although Helm was only 17 at time of his arrest, he had already accrued an impressive

  criminal history, with a total of ten criminal history points. (PSR at ¶¶ 25-32). His first contact

  with police came at the age of 13, when he robbed a victim by force. (Id. at ¶ 31). By 14, he had

  already been arrested for two assaults and a weapon possession. He pointed a gun at a victim on

  school grounds while making a life-threatening remark, and then shot the gun into the ground. (Id.

  at ¶¶ 26-27). At 17, he was arrested for assault & battery. (Id. at ¶ 25). In addition to his arrests, at

  the age of 14, Helm was charged as a juvenile in a Conspiracy to Commit Murder, agreeing to beat

  the victim and run her over with a car to make it look like a hit and run accident. (Id. at ¶ 33).

  Although Helm was not certified as an adult and denied being present at the murder, he admitted

  to his knowledge of and participation in the conspiracy, and accompanied another juvenile to Wal-

  Mart to buy the baseball bat used in the offense. (Id.). A study completed in 1996 “determined that

  Helm had developed a pattern of antisocial delinquent behavior and had aligned himself with an

  antisocial group of peers.” (Id. at ¶ 36). Before his arrest in 2000, Helm was placed in juvenile

  detention on seven separate occasions. (Id. at ¶ 37). Helm began using drugs at 13, and admitted

  doing so daily at the time of his presentence interview. (Id. at ¶ 43).

          Finally, and most importantly, Helm’s disciplinary history while incarcerated contradicts

  his claims that he has rehabilitated himself during his nearly 20 years in the Bureau of Prisons. His

  first infraction took place barely three months after sentencing, and his disciplinary violations

  continued at the rate of multiple incidents each year over the course of his incarceration, including

  multiple sanctions for possessing intoxicants, possession and use of drugs or alcohol, fighting,



                                                     10
Case 4:00-cr-00010-TCK Document 110 Filed in USDC ND/OK on 05/06/21 Page 11 of 11




  possessing dangerous weapons, and destroying property. (Exhibit 1 at 5-18). Significantly, Helm’s

  inmate profile shows that he declined to participate in the Bureau of Prisons Residential Drug

  Treatment program in August of 2015, and has since committed at least four disciplinary

  infractions involving drugs. (Id. at 1, 5, 6, 7). In short, Helm’s remarkable disciplinary history,

  which he does not address in his motion, wholly contradicts his claims that “he has committed

  himself to proving his rehabilitation,” and suggests that he remains a danger to the community.

          IV. CONCLUSION

          Based on the foregoing, the Court denies Helm’s Motion for Compassionate Release. (Doc.

  101).

          IT IS SO ORDERED this 6th day of May 2021.




                                                  11
